Citation Nr: 0416050	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment of compensation at the monthly rate of 
$2,163 for the period from December 7, 1981, to December 1, 
2001.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In a January 2002 rating decision, the RO awarded the veteran 
a 100 percent rating for organic brain syndrome for the 
period from December 7, 1981, to November 7, 1995, based on a 
finding of clear and unmistakable error in a prior rating 
decision.  

In a February 2002 letter, the RO notified the veteran of its 
decision, and advised him of the specific monthly entitlement 
amounts he was to receive, ranging from $1,283 monthly 
beginning on December 7, 1981, to $2,163 monthly, beginning 
on December 1, 2001.  

On behalf of the veteran, his attorney appealed the RO's 
decision, arguing that the veteran was entitled to payment of 
compensation at the monthly rate of $2,163 for the entire 
period from December 7, 1981, to December 1, 2001.  

The Board notes that in a June 2002 written statement, the 
veteran indicated that he wished to withdraw pending appeals 
of the issues of service connection for arthritis of the 
lumbosacral spine, a seizure disorder, post-operative 
arteriovenous malformation, and the issues of entitlement to 
increased ratings for residuals of fractures of the left 
clavicle and left superior pubic ramus.  Accordingly, the 
Board finds that these issues are not within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2003).  Thus, the sole 
issue now before the Board is as set forth on the cover page 
of this decision.





FINDING OF FACT

Based on a finding of clear and unmistakable error, the 
veteran was awarded a 100 percent disability rating for the 
period from December 7, 1981, to December 1, 2001, and was 
paid according to the specific monthly entitlement amounts 
specified by statute ranging from $1,283 monthly beginning on 
December 7, 1981, to $2,163 monthly, beginning on December 1, 
2001.  



CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 for the period from December 7, 1981, 
to December 1, 2001.  38 U.S.C.A. §§ 1114(j), 5109A(b) (West 
2002); 38 C.F.R. § 3.105(a) (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not affect the 
issue on appeal.  In Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Smith v. Gober, 14 Vet. App. 227 
(2000) (holding that the VCAA did not affect the issue 
presented of whether a federal statute allows the payment of 
interest on past due benefits).  Given the nature of this 
case, the Board finds that the VCAA clearly does not affect 
the issue on appeal.  


I.  Factual Background

A review of the record indicates that in September 1975, the 
veteran was involved in an automobile accident while 
traveling home after his separation from service.  He 
sustained various injuries, including a head injury.  

On December 7, 1981, the RO received the veteran's 
application for VA compensation benefits, including service 
connection for residuals of injuries he sustained in the 
September 1975 automobile accident.  

In a July 1982 administrative decision, the RO determined 
that the injuries sustained by the veteran in the September 
1975 automobile accident were incurred in the line of duty.  

In an August 1982 rating decision, the RO granted service 
connection for several disabilities, including nonpsychotic 
organic brain syndrome, secondary to trauma.  The RO assigned 
an initial zero percent rating under Diagnostic Code 9304, 
effective December 7, 1981, finding that the only residual of 
the veteran's head injury was memory impairment.  Although 
the veteran was duly notified of the RO's determination, he 
did not appeal.  

In November 1995, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.  In 
a March 1996 rating decision, the RO denied a compensable 
rating for organic brain syndrome.  The veteran duly appealed 
the RO's decision.  

Before the matter was certified to the Board, in a January 
1999 rating decision, the RO increased the rating for the 
veteran's organic brain syndrome to 100 percent, effective 
November 7, 1995, the date of receipt of the veteran's claim.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Thereafter, the veteran claimed entitlement to a 100 percent 
rating for organic brain syndrome from December 7, 1981, the 
date of receipt of his original claim.  He argued that as a 
result of his organic brain syndrome, he had been totally 
disabled since the September 1975 automobile accident.  He 
claimed that the August 1982 rating decision was therefore 
clearly and unmistakably erroneous in failing to assign a 100 
percent rating for organic brain syndrome.

In a March 1999 rating decision, the RO determined that the 
August 1982 rating decision was clearly and unmistakably 
erroneous in failing to assign a 10 percent rating for 
organic brain syndrome from December 7, 1981.  Specifically, 
the RO noted that the evidence of record at the time of the 
August 1982 rating decision did not contain a diagnosis of 
nonpsychotic organic brain syndrome.  Thus, the RO indicated 
that the correct action should have been to assign a 10 
percent rating for residuals of brain trauma under Diagnostic 
Codes 8045-9304, based on subjective complaints of memory 
loss.

The veteran appealed the RO's decision, arguing that he was 
entitled to a 100 percent rating from December 7, 1981.  He 
argued that the evidence of record at the time of the August 
1982 rating decision had been inadequate and should have been 
more fully developed.  

The RO thereafter obtained additional evidence, including a 
January 2001 VA medical opinion, in which the examiner 
concluded that the veteran had had a significant occupational 
disability between December 7, 1981, and November 7, 1995, 
due to functional deficits and organic personality residuals 
of the 1975 automobile accident.  

In a January 2002 rating decision, the RO awarded a 100 
percent rating for organic brain syndrome for the period from 
December 7, 1981, to November 7, 1995.  Although the RO based 
its decision on the January 2001 VA medical opinion, it 
nonetheless indicated that its actions were based on a 
finding of clear and unmistakable error in the August 1982 
rating decision.  

In a February 2002 letter, the RO notified the veteran of its 
decision, and advised him of the specific monthly entitlement 
amounts he was to receive, ranging from $1,283 monthly 
beginning on December 7, 1981, to $2,163 monthly, beginning 
on December 1, 2001.  

As set forth above, on behalf of the veteran, his attorney 
appealed the RO's decision, arguing that the veteran was 
entitled to payment of compensation at the monthly rate of 
$2,163 for the period from December 7, 1981, to December 1, 
2001.  

In June 2003 written arguments, the veteran's attorney 
described his contentions:

The veteran contends that the plain language of 38 
U.S.C. § 1114(j) states, "For the purposes of 
section 1110 of this title - (j) if and while the 
disability is rated as total the monthly 
compensation shall be $2,163."  (Emphasis 
added)[.]  The statute requires that if and while 
the claimant's disability is rated as total, the 
amount of the monthly disability compensation shall 
be $2,163.  The award letter of February 20, 
2002[,] calculated the veteran's entitlement to 
benefits in a manner inconsistent with the mandate 
of 38 U.S.C. § 1114(j).

The veteran was not rated as totally disabled until 
the Rating Decision of January 29, 2002.  
Consequently, he was not rated totally disabled in 
December of 1981.  Therefore, the progressive 
calculation of the veteran's entitlement to the 
amount of monthly benefits should not have been 
calculated on the amount of compensation for a 
total rating in December 1981, or at any date 
thereafter until he was totally rated in January of 
2002.  

It was the Agency which failed to properly rate the 
veteran as totally disabled in December of 1981, 
and at all dates thereafter until January of 2002.  
The plain language of 38 U.S.C. § 1114(j) 
contemplates that the amount of compensation is to 
be calculated only if and while the disability is 
totally rated.  The veteran's disability was not 
totally rated until January of 2002.  Therefore, 
the correct calculation, pursuant to 38 U.S.C. § 
1114(j), should have been at the $2,163 monthly 
rate from December 1, 1981.


II.  Analysis

The rates of disability compensation payable to veterans are 
established by law.  See 38 U.S.C.A. § 1114 (West 2002).  
These rates are periodically adjusted by Congress, usually on 
an annual basis.  

For example, the current version of 38 U.S.C.A. § 1114(j) 
provides that "if and while the disability is rated as total 
the monthly compensation shall be $ 2,193."  Congress 
specifically provided that the current version of section 
1114 "shall take effect on December 1, 2001."  Pub. L. No. 
107-94, § 7, 115 Stat. 902 (Dec. 21, 2001).  In previous 
years, Congress consistently specified effective dates for 
its amendments to section 1114.  

As set forth above, in a January 2002 rating decision, the RO 
determined that the veteran was entitled to a 100 percent 
rating for organic brain syndrome for the period from 
December 7, 1981 to November 7, 1995, based on a finding of 
clear and unmistakable error.  

Accordingly, in a February 2002 letter, the RO notified the 
veteran that he would be paid the nominal amount that he 
would have received had there never been any error, as 
specified by the versions of 38 U.S.C.A. § 1114(j) in effect 
at the time the payments should have been made.  See 38 
U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a) (providing that for 
purposes of authorizing benefits, a rating decision that 
constitutes a revision of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
decision had been made on the date of the prior decision).  

Although the veteran's attorney now argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time of the rating decision issuing the clear 
and unmistakable error correction, the Board notes that such 
argument has been specifically considered and rejected by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  Specifically, the Federal Circuit held that such 
an argument

would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a 
waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] 
in real, rather than nominal, dollars.  This 
argument fails because § 1114 does not address the 
issue of retroactive payments, much less provide a 
clear, explicit waiver of the government's 
sovereign immunity from interest payments accruing 
to retroactive payments."  

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, as in this case, the veteran was awarded past-
due benefits based on clear and unmistakable error in a prior 
rating decision.  Also as in this case, the veteran in 
Sandstrom argued that VA had erroneously calculated the rate 
of his retroactive benefits during the time period in 
question (from 1969 to 1996) by applying the monthly rate in 
effect for 1969, then increasing the monthly amount due by 
the amount authorized by statute during that time period.  
The veteran in Sandstrom asserted that the amount should have 
been calculated according to the 1996 rate, so that the 1996 
correction would have had the "same effect," pursuant to 38 
U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the decision 
had been made in 1969.  The Federal Circuit rejected his 
arguments and held that VA's decision to pay in nominal 
dollars was legally correct.  The Board finds that the facts 
in the instant case fall squarely within the holding of the 
Federal Circuit in Sandstrom.  The veteran's attorney has not 
argued otherwise.

In conclusion, the Board notes that it is bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  In this case, for the reasons set forth 
above, it is clear that the law passed by Congress does not 
provide a basis to award the benefit sought by the veteran.  
Thus, the appeal is denied.  



ORDER

Entitlement to payment of compensation at the monthly rate of 
$2,163 for the period from December 7, 1981, to December 1, 
2001, is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



